DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 3, 4, 7, 14, 15, and 21-23 have been cancelled.  Claims 1, 8-10, and 16 have been amended.  Claims 24-28 are new.
Claims 1, 2, 5, 6, 8-13, 16-20, and 24-28 are pending and under examination.

2.	The rejection to the claim listing is withdrawn in response to the amendment filed on 3/18/2022.
	All obviousness-type rejections set forth in the non-final Office action of 11/19/2021 are withdrawn because Ikeda is not prior art.
	New rounds of rejection are set forth below.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 2, 6, 8, 11-13, 16, 18-20, 24, 25, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ambrosio et al. (PGPUB 2007/0185426; published on 8/9/2007), in view of each Purna et al. (Burns, 2000, 26: 54-62), Gallop et al. (Methods in Enzymology, 1963, 6: 635-641), Huang et al. (U.S. Patent No. 7,498,412), Silver et al. (U.S. Patent No. 4,703,108), Hanthamrongwit et al. (J. Biomed. Mater. Res., 1994, 28: 213-216), and Ho et al. (Biomaterials, 2004, 25: 129-138).  
Ambrosio et al. teach a device for treating a wound at a tissue site, the device comprising: a reduced pressure source including a vacuum pump; a flexible elastomeric sheet configured to cover the wounded tissue site; a scaffold comprising a porous collagen matrix foam constituting the tissue contact layer adapted to receive in-growth of new tissue from the tissue site and having a thickness of 1-4 mm; a manifold applied over the scaffold to distribute the reduced pressure to the porous collagen matrix and the wounded tissue site; and conduit connecting the reduced pressure source to the wounded tissue site; the flexible elastomeric sheet is covered with a pressure sensitive acrylic adhesive for sealing the wound dressing over the wound tissue site; the device reduces contamination and also could deliver antibiotics to the wounded tissue site (claims 1, 2, 11-13, 18-20, 24, and 28) (see Abstract; [0013]; [0015]-[0016]; [0022]; [0036]-[0042]; [0044]; [0046]; [0050]-[0056]; [0070]; Fig. 1-3).  It is noted that the instant specification defines the acellular tissue matrix as any tissue matrix which is substantially free of cells and other antigenic materials (see [0014]).  It follows that the porous matrix made of collagen taught by Ambrosio et al. allowing for cell ingrowth is a tissue scaffold comprising an acellular tissue matrix foam as recited in claim 1.  The range of 1-4 mm overlaps with the range of 0.26-1.56 mm recited in claim 28.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Ambrosio et al. do not specifically teach obtaining their porous collagen matrix foam from an acellular dermal tissue matrix (claims 1 and 24).   Purna et al. teach that collagen wound dressings could be provided as either acellular dermal tissue matrices or as porous sponges allowing tissue infiltration in vivo, wherein the porous sponges are obtained from purified collagen and constitute the preferred wound dressings (see p. 58, column 1; p. 60, column 1, third full paragraph).  Gallop et al. teach that insoluble collagen can be isolated from an acellular collagenous tissue matrix by treating the matrix 4x with sodium acetate, wherein treatment with sodium acetate removes non-collagenous soluble proteins and polysaccharides (see paragraph bridging p. 635 and 636; p. 636, first and second full paragraphs).  Huang et al. teach that treating acellular collagenous tissue matrix with sodium acetate stabilizes the collagen and results in scaffolds exhibiting the best porosity (see column 5, line 17 through column 6, line 12).  Thus, extracting collagen from an acellular dermal collagenous tissue matrix as taught by Gallop et al. would have been obvious to one of skill in the art to achieve the predictable result of obtaining a collagen dispersion in sodium acetate suitable for making stable matrices with improved porosity. Furthermore, Silver et al. teach preparing collagen matrices in the form of sponges by subjecting collagen dispersions to mechanical homogenization (i.e., obtaining a slurry), transferring the slurry to a container, cooling at 0[Symbol font/0xB0]C, freezing to less than 70[Symbol font/0xB0]C, and lyophilizing to obtain a porous collagen sponge (see column 3, lines 17-22; column 6, lines 14-17 and 42-45; Example 4).  Thus, further processing the collagen dispersed in sodium acetate as taught by Silver et al. would have been obvious to one of skill in the art to achieve the predictable result of obtaining a stable lyophilized collagen sponge (claim 22) suitable to be used as the porous collagen matrix foam in the device of Ambrosio et al.  Although Silver et al. do not teach cooling and repeating the homogenization and cooling steps at least three times (claim 16), one of skill in the art would have found obvious to do so in order to avoid collagen degradation by the heat generated during homogenization, especially in view of Gallop et al. teaching that precautions must be taken to maintain low temperatures to avoid collagen degradation (p. 636, first full paragraph).  While the method taught by the cited prior art may not be exactly the same as the method recited in the claim 1, it is noted that the claims are product by process claims and patentability for product by process claims is based on the product itself.  MPEP 2113 [R-1 states that “If the product is the same as or obvious from a product of the prior art, the claims are unpatentable even though the prior product was made by a different process.”  In the instant case, there is no evidence of record that the claimed method results in a collagen matrix which is different from the collagen matrix taught by the cited prior art.  
Ambrosio et al., Purna et al., Gallop et al., Huang et al., and Silver et al. do not specifically teach a porosity as recited in claims 1 and 24.  However, as stated above, Ambrosio et al. teach a porous collagen matrix adapted to receive in-growth of new tissue from the tissue site.  Ho et al. teach that a highly porous sponges having pores of 60-150 [Symbol font/0x6D]m and a porosity of more than 80% are suitable for tissue engineering (see p. 129, paragraph bridging columns 1 and 3; p. 132, paragraph bridging columns 1 and 2; p. 137, column 2).  Hanthamrongwit et al. teach that the pore size and porosity of collagen sponges depends on the size of the ice crystals formed in the freezing process and the concentration of the natural polymer used to make the matrix (see paragraph bridging p. 213 and 214; p. 216, column 1).  Based on these teachings, one of skill in the art would have found obvious to use routine experimentation and optimize the collagen matrix with respect to pore size/porosity by varying the amount of collagen and the size of the ice crystal with the reasonable expectation that doing so would identify the conditions resulting in at least 80% porosity and pore size within the range of 60-150 [Symbol font/0x6D]m.  
With respect to claim 6, Huang et al. teach that porous collagen matrices obtained from porcine acellular dermal tissue matrices are suitable to be used as wound dressings (see Abstract; column 1, lines 30-47; column 4, lines 42-50; Example 5).  Thus, replacing the collagen sponges with a porcine porous dermal acellular tissue matrix would have been obvious to one of skill in the art to achieve the predictable result of obtaining a device suitable for treating wounds.
Since it is highly porous, the collagen sponge taught by the combination of he cited prior art must exhibit the permeability recited in claims 8 and 25.  The instant specification does not teach more than this (see [0036]; [0045]-[0048]; Fig. 4). 
Thus, the claimed invention was prima facie obvious at the time it was made.
5.	Claims 1, 2, 6, 8, 11-14, 16-20, 24, 25, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ambrosio et al. taken with each Purna et al., Gallop et al., Huang et al., Silver et al., Hanthamrongwit et al., and Ho et al., in further view of Snowden (PGPUB 2006/0149040; of record in the parent application 12/540,489).
The teachings of Ambrosio et al., Purna et al., Gallop et al., Huang et al., Silver et al., Hanthamrongwit et al., and Ho et al. are applied as above for claims 1, 2, 6, 8, 11-13, 16, 18-20, 24, 25, and 28.  Ambrosio et al., Purna et al., Gallop et al., Huang et al., Silver et al., Hanthamrongwit et al., and Ho et al. do not teach a specific pH for the sodium acetate solution (claim 17).  Snowden teaches that sodium acetate solutions having a pH of 3.2-4.5 are suitable for collagen isolation (see [0009]; [0013]; [0036]).  Using sodium acetate solutions having a pH of 3.2-4.5 would have been obvious to one of skill in the art to achieve the predictable result of obtaining isolated collagen.
Thus, the claimed invention was prima facie obvious at the time it was made.

6.	Claims 1, 2, 5, 6, 8, 11-14, 16, 18-20, 24, 25, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ambrosio et al. taken with each Purna et al., Gallop et al., Huang et al., Silver et al., Hanthamrongwit et al., and Ho et al., in further view of Argenta et al. (Plastic and Reconstructive Surgery, 2006, p. 127S-142S).
The teachings of Ambrosio et al., Purna et al., Gallop et al., Huang et al., Silver et al., and Hanthamrongwit et al., and Ho et al. are applied as above for claims 1, 2, 6, 8, 11-13, 16, 18-20, 24, 25, and 28.  Ambrosio et al., Purna et al., Gallop et al., Huang et al., Silver et al., and Hanthamrongwit et al., and Ho et al. teach a porcine and not a human dermal acellular tissue matrix (claim 5).  Argenta et al. teach that AlloDerm (i.e., human dermal acellular tissue matrix) in conjunction with reduced pressure could be used to treat wounds (see p. 131S, column 2, second paragraph; p. 139S, Fig. 12).  Replacing the porcine porous dermal acellular tissue matrix with AlloDerm would have been obvious to one of skill in the art to achieve the predictable result of obtaining a device suitable for treating wounds.
Thus, the claimed invention was prima facie obvious at the time it was made.

7.	Claims 1, 2, 6, 8, 10-13, 16, 18-20, and 24-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ambrosio et al. taken with each Purna et al., Gallop et al., Huang et al., Silver et al., Hanthamrongwit et al., and Ho et al., in further view of Chu et al. (WO 90/00060).
The teachings of Ambrosio et al., Purna et al., Gallop et al., Huang et al., Silver et al., and Hanthamrongwit et al., and Ho et al. are applied as above for claims 1, 2, 6, 8, 11-13, 16, 18-20, 24, 25, and 28.  Ambrosio et al., Purna et al., Gallop et al., Huang et al., Silver et al., and Hanthamrongwit et al., and Ho et al. do not specifically teach a strut density of 0.075-0.423 g/cm3 (claims 9 and 27).  Chu et al. teach that porous collagen scaffolds having a bulk density of 0.01 to 0.3 g/cm3 are capable of promoting wound healing.  Chu et al. also teach varying the concentration of collagen in the starting material, wherein the concentration of collagen in the starting material determines the properties of the scaffold: low concentrations giving rise to scaffolds having low tear strength that degrade faster and higher concentrations giving rise to denser, stronger scaffolds with a slower degradation rate (Abstract; p. 2, line 28 through p. 3, line 2; p. 5, lines 20-28).  One of skill in the art would have found obvious to obtain scaffolds with increasing bulk densities (i.e., strut density) by increasing the concentration of collagen in the starting material, with a reasonable expectation of success.  One of skill in the art would have been motivated to do so in order to adjust the degradation rate of the scaffolds according to the needs. One of skill in the art would have reasonably expected to be successful in doing so because the art teaches that scaffolds with the desired different degradation rates can be successfully obtained by varying the concentration of the starting material.  By doing so, one of skill in the art would have also obtained lyophilized sponges having increased water binding capacity because all that is required to achieve such is to increase collagen concentration (claims 10 and 26).  The instant specification does not teach more than this (see [0045]-[0048]). 
Thus, the claimed invention was prima facie obvious at the time it was made.

Response to Arguments
8.	It is noted than none of the arguments pertains to the new rejections.

9.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633